--------------------------------------------------------------------------------

Exhibit 10.28.1
 
 
SINGLE TOUCH SYSTEMS INC.
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of _______ __, 2012, by and between Single Touch Systems Inc., a Delaware
corporation (the “Company”), and the investors set forth on the signature pages
affixed hereto (each, an “Investor” and, collectively, the “Investors”).
 
WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of up to 3,000 units (the “Units”) at a purchase price
of $1,000 per Unit, each Unit consisting of (i) $1,000 initial principal amount
of Convertible Notes in the form attached as Exhibit B hereto (“Notes”) and (ii)
Warrants in the form attached as Exhibit C hereto (“Warrants”) to purchase 2,000
shares  of the Company’s Common Stock, par value $0.001 per share (the “Common
Stock”) at an exercise price of $0.25 per share, upon the terms and conditions
set forth in this Agreement; and
 
WHEREAS, in connection with the Investors’ purchase of the Units, the Investors
will receive certain registration rights, and will be subject to certain
restrictions on the transfer of the Notes and Warrants comprising the Units, as
well as the shares of Common Stock underlying such Notes and Warrants, all as
more fully set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Units as set forth herein.
 
1.
Definitions.

 
For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.
 
“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified.  As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.
 
“Agent Warrant Shares” shall mean any shares of the Company’s Common Stock
issued upon exercise of the Agent Warrants.
 
“Agent Warrants” shall have the meaning set forth in Section 9.1(c).
 
“Blue Sky Application” as defined in Section 5.3(a) hereof.
 
“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.
 
“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Common Stock” as defined in the recitals above.
 
“Company Financial Statements” as defined in Section 4.5(a) hereof.
 
“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.
 
“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).
 
“Note Shares” means the shares of the Company’s Common Stock issuable upon
conversion of Notes.
 
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
“Piggyback Registration” as defined in Section 5.1 hereof.
 
“Placement Agency Agreement” means that certain agreement, dated September 7,
2012, by and between the Placement Agent and the Company.
 
“Placement Agent” means Taglich Brothers, Inc.
 
“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated September 7, 2012, and any amendments or supplements thereto.
 
“Purchase Price” shall mean $1,000 per Unit.
 
“Registrable Securities” shall mean the Notes Shares, Warrant Shares and Agent
Warrant Shares; provided, that a security shall cease to be a Registrable
Security upon (A) sale pursuant to a Registration Statement or Rule 144 under
the Securities Act, or (B) such security becoming eligible for sale by the
Investors without any restriction pursuant to Rule 144 (including, without
limitation, volume restrictions) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable).
 
“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Regulation D” as defined in Section 3.7 hereof.
 
“Regulation S” as defined in Section 6.1(i)(E) hereof.
 
“Rule 144” as defined in Section 6.1(i)(C) hereof.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Documents” as defined in Section 4.5 hereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.
 
“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.
 
“Transaction Documents” shall mean this Agreement and the Escrow Agreement.
 
“Transaction Securities” shall mean the Notes, Warrants, Note Shares, Warrant
Shares, Agent Warrants and Agent Warrant Shares.
 
“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.
 
“Underwriter” shall mean any entity engaged by the Company to serve as an
underwriter in connection with a registration or offering of securities referred
to in Section 5.
 
“Warrant Shares” shall mean the shares of the Company’s Common Stock issuable
upon exercise of Warrants.
 
2.
Sale and Purchase of Units.

 
2.1.           Subscription for Units by Investors.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to the Investors, the Units, in the respective amounts set
forth on the signature pages attached hereto in exchange for the Purchase Price.
 
2.2           Closings.
 
(a)           First Closing.  Subject to the terms and conditions set forth in
this Agreement, including the condition that a minimum of 250 Units be purchased
in aggregate by Investors, the Company shall issue and sell to each Investor,
and each Investor shall, severally and not jointly, purchase from the Company on
the First Closing Date, such number of Units set forth on the signature pages
attached hereto, which will be reflected (along with the amount of Notes and
Warrants comprising such Units) opposite such Investor’s name on Exhibit A-1
(the “First Closing”).  The date of the First Closing is hereinafter referred to
as the “First Closing Date.”
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b)           Subsequent Closing(s).  The Company agrees to issue and sell to
each Investor listed on the Subsequent Closing Schedule of Investors, and each
Investor agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date such number of Units set forth on the signature pages
attached hereto, which will be reflected (along with the amount of Notes and
Warrants comprising such Units) opposite such Investor’s name on Exhibit A-2 (a
“Subsequent Closing”).   There may be more than one Subsequent Closing;
provided, however, that the final Subsequent Closing shall take place within the
time periods set forth in the Private Placement Memorandum. The date of any
Subsequent Closing is hereinafter referred to as a “Subsequent Closing
Date.”  Notwithstanding the foregoing, the maximum number of Units to be sold at
the First Closing and all Subsequent Closings shall not exceed 3,000 in the
aggregate.
 
(c)           Closing.  The First Closing and any applicable Subsequent Closings
are each referred to in this Agreement as a “Closing.”  The First Closing Date
and any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date.”  All Closings shall occur within the time periods set forth in the
Private Placement Memorandum at the offices of Mintz Levin Cohn Ferris Glovsky &
Popeo, PC, counsel to the Placement Agent, at Chrysler Center, 666 Third Avenue,
New York, New York 10017, or remotely via the exchange of documents and
signatures.
 
2.3.           Closing Deliveries.  At each Closing, the Company shall deliver
to the Investors, against delivery by the Investor of the Purchase Price (as
provided below), duly issued Notes (in the form of Exhibit B hereto) and
Warrants (in the form of Exhibit C hereto).  At each Closing, each Investor
shall deliver or cause to be delivered to the Company the Purchase Price set
forth in its counterpart signature page annexed hereto by paying United States
dollars via bank, certified or personal check which has cleared prior to the
applicable Closing Date or in immediately available funds, by wire transfer to
the following escrow account:
 
PNC Bank
300 Delaware Avenue
Wilmington, DE 19801
Acct Name:  CSC Trust Company of Delaware
ABA#: ---------------
A/C#:  ---------------
OBI: FFC: Single Touch Escrow; ---------
Ref:  Investor Name


3.
Representations, Warranties and Acknowledgments of the Investors.

 
Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:
 
3.1           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.
 
3.2           Purchase Entirely for Own Account.  The Transaction Securities to
be received by such Investor hereunder will be acquired for such Investor’s own
account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act, without
prejudice, however,
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Transaction Securities in compliance with applicable federal and
state securities laws.  Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Transaction Securities
for any period of time.  Such Investor is not a broker-dealer registered with
the SEC under the Exchange Act or an entity engaged in a business that would
require it to be so registered.
 
3.3.           Investment Experience.  Such Investor acknowledges that the
purchase of the Units is a highly speculative investment and that it can bear
the economic risk and complete loss of its investment in the Units and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
 
3.4           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company and the Units requested by it
and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Units.  Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, amend or affect such Investor’s right
to rely on the Company’s representations and warranties contained in this
Agreement and the Private Placement Memorandum.  Such Investor acknowledges that
it has received and reviewed the Private Placement Memorandum describing the
offering of the Units, as well as copies of the Company’s periodic reports filed
with the SEC since December 29, 2011.
 
3.5           Restricted Securities.  Such Investor understands that the
Transaction Securities are characterized as “restricted securities” under the
U.S. federal securities laws since they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.
 
3.6           Legends.  It is understood that, except as provided below,
certificates evidencing the Transaction Securities will bear the following or
any similar legend:
 
(a)           “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities Act
of 1933, as amended, (ii) such securities may be sold pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, or (iii) the Company has received an opinion
of counsel reasonably satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”
 
(b)           If required by the authorities of any state in connection with the
issuance of sale of the Transaction Securities, the legend required by such
state authority.
 
3.7           Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).
 
3.8           No General Solicitation.  Such Investor did not learn of the
investment in the Units as a result of any public advertising or general
solicitation.
 
3.9           Brokers and Finders.  Except as set forth in Section 9.1, no
Investor will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company, any Subsidiary or any other Investor, for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
4.
Representations and Warranties of the Company.

 
The Company represents, warrants and covenants to the Investors that:
 
4.1.           Organization; Execution, Delivery and Performance.
 
(a)           The Company and each of its Subsidiaries, if any, is a corporation
or other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted.  The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect.
 
(b)           (i) The Company has all requisite corporate power and authority to
enter into and perform the Transaction Documents and to consummate the
transactions contemplated hereby and thereby and to issue the Transaction
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including
without limitation, the issuance of the Transaction Securities) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its stockholders, is
required, (iii) each of the Transaction Documents, Notes, Warrants and Agent
Warrants has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents, Notes, Warrants and
Agent Warrants constitutes, and upon execution and delivery thereof by the
Company will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except to the
extent limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights
and general principles of equity that restrict the availability of equitable or
legal remedies.
 
4.2.           Securities Duly Authorized.  The Transaction Securities to be
issued to each such Investor pursuant to this Agreement (or a related Placement
Agent Agreement), when issued and delivered in accordance with the terms of this
Agreement (or a related Placement Agent Agreement), will be duly and validly
issued and will be fully paid and nonassessable and free from all taxes or Liens
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of stockholders of the Company.  Subject to the accuracy
of the representations and warranties of the Investors to this Agreement, the
offer and issuance by the Company of the Transaction Securities is exempt from
registration under the Securities Act.
 
4.3           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Transaction Securities) will not: (i) conflict with or result in
a violation of any provision of the Certificate of Incorporation or By-laws or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
which the Company or any of its Subsidiaries is a party, except for possible
violations, conflicts or defaults as would not, individually or in the
aggregate, have a Material Adverse Effect, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected. Neither the Company nor
any of its Subsidiaries is in violation of its Certificate of Incorporation,
By-laws or other organizational documents. Neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time or both could put the Company or any of its Subsidiaries in default)
under, and neither the Company nor any of its Subsidiaries has taken any action
or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, or for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries are not being conducted in violation of any
law, rule ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
issue and sell the Units or Transaction Securities in accordance with the terms
hereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof.
 
4.4.           Capitalization.  As of September 7, 2012, the authorized capital
stock of the Company consists of (i) 200,000,000 shares of Common Stock, of
which 132,474,392 shares are issued and outstanding, 32,210,000 shares are
reserved for issuance pursuant to stock options granted and 18,226,675 shares
are reserved for issuance pursuant to warrants to purchase Common Stock, and
(ii) 5,000,000 shares of preferred stock, par value $0.001 per share, of which
no shares are issued and outstanding.  Except as described above and in Schedule
4.4 hereto, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the Securities Act and (iii) there are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders).  All of such outstanding
shares of capital stock are, or upon issuance will be, duly authorized, validly
issued, fully paid and nonassessable.  No shares of capital stock of the Company
are subject to preemptive rights or any other similar rights of the stockholders
of the Company or any Lien imposed through the actions or failure to act of the
Company.
 
4.5.           SEC Information.
 
(a)           The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investors
via the SEC’s EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the Company Financial
Statements, the Company has no liabilities, contingent or otherwise, other than:
(i) liabilities incurred in the ordinary course of business subsequent to June
30, 2012 (the fiscal period end of the Company’s most recently-filed periodic
report), and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company.
 
(b)           The shares of Common Stock are currentlyquoted on the OTC Bulletin
Board and the OTC QB tier of the OTC Markets Group.  Except as set forth in the
SEC Documents, the Company has not  received notice (written or oral) from any
regulatory body or the OTC Markets Group to the effect that the Company is not
in compliance with the continued quotation and maintenance requirements of such
exchange.  The Company is compliance with all such listing and maintenance
requirements.
 
4.6           Permits; Compliance. The Company and each of its Subsidiaries is
in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since March 31, 2012, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.
 
4.7           Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing.  There has not been, and the the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
4.8           No Material Changes.
 
(a)           Since June 30, 2012, except as set forth in the SEC Documents,
there has not been:
 
(i)           Any material adverse change in the financial condition, operations
or business of the Company from that shown on the Company Financial Statements,
or any material transaction or commitment effected or entered into by the
Company outside of the ordinary course of business;
 
(ii)           Any effect, change or circumstance which has had, or could
reasonably be expected to have, a Material Adverse Effect; or
 
(iii)           Any incurrence of any material liability outside of the ordinary
course of business.
 
4.9           No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Units being
offered hereby.
 
4.10           No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Transaction Securities to the Investors.
The issuance of the Transaction Securities to the Investors will not be
integrated with any other issuance of the Company’s securities (past, current or
future) for purposes of any stockholder approval provisions applicable to the
Company or its securities or the Securities Act.
 
4.11           No Brokers. Except as set forth in Section 9.1, the Company has
taken no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.
 
4.12           Internal Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared.  The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).  The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act.
 
4.13           Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Transaction Securities as required under Regulation D and to
provide a copy thereof to the Placement Agent promptly after such filing. The
Company shall, on or before the Closing Date, take such action as
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
the Company shall reasonably determine is necessary to qualify the Transaction
Securities for sale to the Investors at the applicable Closing pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Placement Agent on or prior
to the Closing Date.
 
4.14           Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.
 
4.15           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within two (2)
years from the date of this Agreement. The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. Except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts which give
rise to any of the foregoing infringements or claims, actions or proceedings.
The Company and each of its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to take such measures would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
4.16           Tax Status.  Except for occurrences that would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company and its Subsidiaries know of
no basis for any such claim. The Company is not operated in such a manner as to
qualify as a passive foreign investment company, as defined in Section 1297 of
the U.S. Internal Revenue Code of 1986, as amended.
 
4.17           Acknowledgement Regarding Investors’ Trading Activity.  It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents in
accordance with the terms thereof, none of the Investors have been asked by the
Company or any of its Subsidiaries to agree, nor has any Investor agreed with
the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Transaction Securities for any specified term; (ii) any Investor, and
counterparties in “derivative” transactions to which any such Investor is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock which was established prior to such Investor’s knowledge of the
transactions contemplated by the Transaction Documents; and (iii) each Investor
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction. The Company further
understands and acknowledges that following the public disclosure of the
transactions contemplated by the Transaction Documents, one or more Investors
may engage in hedging and/or trading activities at various times during the
period that the Transaction Securities are outstanding, and such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.
 
4.18           Manipulation of Price.  Neither the Company nor any of its
Subsidiaries has, and, to the Company’s Knowledge, no Person acting on their
behalf has, directly or indirectly, (i) taken any action designed to cause or to
result in the stabilization or manipulation of the price of any security of the
Company or any of its Subsidiaries to facilitate the sale or resale of any of
the Transaction Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Transaction Securities
(other than the Placement Agent), or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company or any of its Subsidiaries (other than the Placement Agent).
 
4.19           Subsidiaries.  The Company has a wholly owned subsidiary Single
Touch Interactive Inc, a Nevada Corporation.
 
4.20           Shell Company Status.  The Company is subject to Rule
144(i)(1)(ii) but has ceased to be an issuer subject to Rule 144(i)(1)(i).  The
Company is in compliance with all filing requirements contained in Rule
144(i)(2).
 
5.           Registration Rights.
 
5.1.           Mandatory Registration.  The Company shall, at its sole cost and
expense, file a registration statement (as amended or supplemented from time to
time, the “Registration Statement”) on the appropriate form under the 1933 Act
with the SEC covering the re-sale from time to time of all of the Registrable
Securities, time being of the essence. The Company shall file the Registration
Statement no later than four months after the last Closing Date, regardless of
whether the Maximum Amount of Units shall have been sold, The Company will use
its best efforts to have the Registration Statement become effective as soon as
possible after filing (and in any event within 90 days of the filing of such
registration statement), and to keep such Registration Statement effective for a
minimum of three years.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
5.2.           Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless each Investor and its officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Investor within the meaning of the
Securities Act, against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) reasonably incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto, to which any
of them may become subject insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading; (iv)
any violation by the Company or its agents of any rule or regulation promulgated
under the Securities Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration;
or (v) any failure to register or qualify the Registrable Securities included in
any such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.
 
(b)           Indemnification by the Investors.  Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto.  In no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 5.2 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.
 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations.  No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation.  In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5.2 and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.
 
(e)           Other Rights to Indemnification.  The provisions of Section 5.2 of
this Agreement shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and shall remain operative and in full force and effect regardless of any
investigation made or omitted by or on behalf of any indemnified party and shall
survive the transfer of the Registrable Securities by any such party.
 
5.3.           Company Efforts.  If and whenever the Company is required by the
provisions of this Section 5 to use its best efforts to register any Registrable
Securities under the 1933 Act, the Company shall, as expeditiously as possible
under the circumstances:
 
(a)           Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective as soon as possible after filing (and
in any event within 90 days of the filing of such registration statement) and
remain effective three years.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(b)           Subject to Section 5.1 of this Agreement, prepare and file with
the SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement current and effective for three years and to comply with
the provisions of the 1933 Act, and any regulations promulgated thereunder, with
respect to the sale or disposition of all Registrable Securities covered by the
registration statement required to effect the distribution of the securities.
 
(c)           Furnish to the Sellers participating in the offering pursuant to
such registration statement, applicable copies (in reasonable quantities) of
summary, preliminary, final, amended or supplemented prospectuses, in conformity
with the requirements of the 1933 Act and any regulations promulgated
thereunder, and other documents as reasonably may be required in order to
facilitate the disposition of the securities, but only while the Company is
required under the provisions hereof to keep the registration statement current.
 
(d)           Use its best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions of the United States as the Sellers
participating in the offering shall reasonably request, and do any and all other
acts and things which may be reasonably necessary to enable each participating
Seller to consummate the disposition of the Registrable Securities in such
jurisdictions.
 
(e)           Notify each Seller selling Registrable Securities, at any time
when a prospectus relating to any such Registrable Securities covered by such
registration statement is required to be delivered under the 1933 Act, of the
Company’s becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and promptly prepare and furnish to each such Seller selling
Registrable Securities a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.
 
(f)           As soon as practicable after the effective date of the
registration statement, and in any event within eighteen (18) months thereafter,
make generally available to the Sellers participating in the offering an
earnings statement (which need not be audited) covering a period of at least
twelve (12) consecutive months beginning after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act, including, at the Company’s option, Rule 158
thereunder. To the extent that the Company files such information with the SEC
in satisfaction of the foregoing, the Company need not deliver the above
referenced earnings statement to the Seller.
 
(g)           Upon request, deliver promptly to counsel of each Seller
participating in the offering copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement and permit
each such Seller to do such investigation at such Seller’s sole cost and
expense, upon reasonable advance notice, with respect to information contained
in or omitted from the registration statement as it deems reasonably necessary
and for a proper purpose related to the Seller offering securities pursuant to
the registration statement. Each Seller agrees that it will use its best efforts
not to interfere unreasonably with the Company’s business when conducting any
such investigation and each Seller shall keep any such information received
pursuant to this Section 3 confidential.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(h)           Provide a transfer agent and registrar located in the United
States for all such shares of Common Stock covered by such registration
statement not later than the effective date of such registration statement.
 
(i)           Pay all Registration Expenses (as defined below) incurred in
connection with a registration of Registrable Securities, whether or not such
registration statement shall become effective; provided that each Seller shall
pay all underwriting discounts, commissions and transfer taxes, and their own
counsel and accounting fees, if any, relating to the sale or disposition of such
Seller’s Registrable Securities pursuant to such registration statement. As used
herein, “Registration Expenses” means any and all reasonable and customary
expenses incident to performance of or compliance with the registration rights
set forth herein, including, without limitation, (i) all SEC and stock exchange
or Financial Industry Regulatory Authority (“FINRA”) registration and filing
fees, (ii) all fees and expenses of complying with state securities or blue sky
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities but no other expenses of or disbursements by the underwriters or
their counsel), (iii) all printing, messenger and delivery expenses, and (iv)
the reasonable fees and disbursements of counsel for the Company and the
Company’s independent public accountants.
 
(j)           Timely make all filings with FINRA and pay all FINRA filing
expenses (including FINRA filing fees and reasonable legal fees of counsel to
the Placement Agent in connection with such filings) incurred in connection with
filings that are required by Rule 5110 of FINRA so that FINRA members (including
without limitation the Placement Agent) may resell Registrable Securities
pursuant to an effective registration statement without further filings under
such rule by them.
 
5.4.           Cooperation by Investor.  Each Investor shall furnish to the
Company or the Underwriter, as applicable, such information regarding the
Investor and the distribution proposed by it as the Company may reasonably
request in connection with any registration or offering referred to in this
Section 5.  Each Investor shall cooperate as reasonably requested by the Company
in connection with the preparation of the registration statement with respect to
such registration, and for so long as the Company is obligated to file and keep
effective such registration statement, shall provide to the Company, in writing,
for use in the registration statement, all such information regarding the
Investor and its plan of distribution of the Note Shares, Warrant Shares or
Agent Warrant Shares included in such registration as may be reasonably
necessary to enable the Company to prepare such registration statement, to
maintain the currency and effectiveness thereof and otherwise to comply with all
applicable requirements of law in connection therewith.
 
5.5.           Specific Performance.  The Company acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 5 and that such failure would not be adequately compensable in damages,
and therefore agrees that its obligations and agreements contained in this
Section 5 may be specifically enforced. In the event that the Company shall fail
to file such registration statement when required pursuant to Section 5.1 of
this Agreement or to keep any registration statement effective as provided in
this Section 5 or otherwise fails to comply with its obligations and agreements
in this Section 5, then, in addition to any other rights or remedies an
Investor  may have at law or in equity, including, without limitation, the right
of rescission, the Company shall indemnify and hold harmless the Investor from
and against any and all manner or loss which they may incur as a result of such
failure. In addition, the Company shall also reimburse the Investor for any and
all reasonable legal fees, expenses and disbursements incurred by them in
enforcing their rights pursuant to this Section 5, regardless of whether any
litigation was commenced; provided, however, that the Company shall not be
liable for the fees and expenses of more than one law firm, which firm shall be
designated by the Placement Agent.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
6.
Transfer Restrictions.

 
6.1.           Transfer or Resale. Each Investor understands that:
 
(i)           Except as provided in the registration rights provisions set forth
above,  the sale or resale of all or any portion of the Transaction Securities
has not been and is not being registered under the Securities Act or any
applicable state securities laws, and all or any portion of the Transaction
Securities may not be transferred unless:
 
(A)           the Transaction Securities are sold pursuant to an effective
registration statement under the Securities Act;
 
(B)           the Investor shall have delivered to the Company,  at the cost of
the Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Transaction
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration;
 
(C)           the Transaction Securities are sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of the Investor who agrees to sell or otherwise
transfer the Transaction Securities only in accordance with this Section 6.1 and
who is an Accredited Investor;
 
(D)           the Transaction Securities are sold pursuant to Rule 144; or
 
(E)           the Transaction Securities are sold pursuant to Regulation S under
the Securities Act (or a successor rule) (“Regulation S”);
 
and, in each case, the Investor shall have delivered to the Company a customary
opinion of counsel, in form, substance and scope reasonably acceptable to the
Company.  Notwithstanding the foregoing or anything else contained herein to the
contrary, the Transaction Securities may be pledged as collateral in connection
with a bona fide margin account or other lending arrangement.
 
6.2           Transfer Agent Instructions.  If an Investor provides the Company
with a customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to such counsel, to the effect that a public sale or
transfer of such Transaction Securities may be made without registration under
the Securities Act and such sale or transfer is effected, the Company shall
permit the transfer and promptly instruct its transfer agent to issue one or
more certificates, free from restrictive legend (if permitted by law), in such
name and in such denominations as specified by such Investor. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investors, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 6.2 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Investors shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
7.
Conditions to Closing of the Investors.

 
The obligation of each Investor hereunder to purchase the Units at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Investor’s
sole benefit and may be waived by such Investor at any time in its sole
discretion by providing the Company with prior written notice thereof:
 
 
 
16

--------------------------------------------------------------------------------

 


 
7.1           Representations, Warranties and Covenants.  The representations
and warranties of the Company shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.


7.2           Consents. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Units and Transaction Securities.


7.3           Delivery by Company. The Company shall have duly executed and
delivered to such Investor (A) each of the other Transaction Documents and (B)
an instruction letter to the Company’s transfer agent regarding the issuance of
the Transaction Securities in the number as is set forth on the signature page
hereby being purchased by such Investor at the Closing pursuant to this
Agreement.


7.4           Legal Opinion. Such Investor shall have received the opinion of
the Company’s counsel (reasaonably acceptable to the Placment Agent), dated as
of the Closing Date, in the form reasonably acceptable to such Investor, which
shall include, without limitation, opinions that the offering of the Units is
exempt from registration under the Securities Act and is in compliance with
applicable state (“blue sky”) securities laws.


7.5           No Material Adverse Effect. Since the date of first execution of
this Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.


7.6           No Prohibition. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.


7.7           Existing Notes.  The Company shall have obtained written executed
documents extending to September 7, 2014 the maturity date of at least
$1,000,000 in principal amount of the outstanding existing convertible notes
issued on November 14, 2011/


7.8           Other Documents. The Company shall have delivered to such Investor
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.
 
8.
Conditions to Closing of the Company.

 
The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.
 
8.1.           Representations and Warranties.  The representations and
warranties made by such Investor in Section 3 shall be true and correct in all
material respects at the time of Closing as if made on and as of such date.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
8.2.           Corporate Proceedings.  All corporate and other proceedings
required to be undertaken by such Investor in connection with the transactions
contemplated hereby shall have occurred and all documents and instruments
incident to such proceedings shall be reasonably satisfactory in substance and
form to the Company.
 
9.           Miscellaneous.
 
9.1.           Compensation of Placement Agent.  The Investor acknowledges that
it is aware that the Placement Agent will receive from the Company, in
consideration for its services as financial advisor and placement agent in
respect of the transactions contemplated hereby:
 
(a) a placement agent success fee, in each case payable in cash, equal to:
 
(i) 7.0% of the Purchase Price of the Units sold at each Closing to potential or
actual Investors sourced by the Placement Agent (“Taglich Investors”) and
 
(ii) either (x) 3.5% of the Purchase Price of the Units sold at each Closing to
Investors already known to the Company and disclosed in writing to the Placement
Agent prior to the commencement of the offering contemplated by this Agreement
(“Company Investors”), if the Placement Agent informs the Company that Taglich
Investors are prepared to subscribe for (whether or not the Company accepts such
subscription) Units with an aggregate Purchase Price of $2.0 million or (y) 7.0
% of the Purchase Price of the Units sold at each Closing to Company Investors,
if the Placement Agent informs the Company that Taglich Investors are prepared
to subscribe for (whether or not the Company accepts such subscription) Units
with an aggregate Purchase Price of $3.0 million;
 
(b) an expense allowance, which shall include reimbursement of legal expenses
incurred in connection with the transactions contemplated hereby, not to exceed
$25,000 without the Company’s approval, payable in cash; and
 
(c) three-year warrants (the “Agent Warrants”) to purchase such number of shares
of the Company’s Common Stock equal to:
 
(i) 8.0% of the number of Note Shares initially underlying the Notes sold to
Taglich Investors plus
 
(ii) either (x) 4.0% of the number of Note Shares initially underlying the Notes
sold to Company Investors, if the Placement Agent informs the Company that
Taglich Investors are prepared to subscribe for (whether or not the Company
accepts such subscription) Units with an aggregate Purchase Price of $2.0
million or (y) 8.0 % of the number of Note Shares initially underlying the Notes
sold to Company Investors, if the Placement Agent informs the Company that
Taglich Investors are prepared to subscribe for (whether or not the Company
accepts such subscription) Units with an aggregate Purchase Price of $3.0
million
 
The Agent Warrants shall have an exercise price per share equal to the ten day
average of the closing price of the Company’s Common Stock as reported by OTC
Markets (found at www.otcmarkets.com) on immediately prior to the date of the
initial closing.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
In the case of clauses 9.1(a)(ii) and 9.1(c)(ii), if subscriptions from Taglich
Investors cross the applicable thresholds for additional  success fees and/or
Agent Warrants relating to Company Investors after Closings for such Company
Investors at which Taglich was not awarded the success fee or Agent Warrants
merited by reaching such thresholds, then the additional success fees and Agent
Warrants owed as a result of crossing such thresholds shall be made up when such
thresholds are surpassed.
 
9.2.           Notices.  All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.
 
The Company:
 
Single Touch Systems Inc.
100 Town Square Place, Suite 204
 Jersey City, NJ 07310Telephone: 201-275-0555
Facsimile: 201-942-3091                                           
Attention: James Orsini, CEO
 
With a copy to:
[Jeffrey H. Mackay, Esq., C/O Single Touch Interactive Inc.
2235 Encinitas Blvd., Suite 210
 Encinitas, CA 92024
Telephone:     619-758-1873
Facsimile:        619-222-4764
Attention:       Jeffrey H. Mackay, Esq.

 
The Investors:
 
As per the contact information provided on the signature pages hereof.
 
Taglich Brothers, Inc.:
 
Taglich Brothers, Inc.
275 Madison Avenue, Suite 1618
New York, NY 10016
Telephone:    (212) 661-6886
Facsimile:       (212) 661-6824
Attention:     Robert C. Schroeder
                       Vice President, Investment Banking
With a copy to:
Mintz Levin Cohn Ferris Glovsky and Popeo, PC
Chrysler Center
666 Third Avenue
New York, New York 10017
Telephone:    (212) 692-6830
Facsimile:       (212) 983-3115
Attention:      William C. Hicks, Esq.

 
9.3           Survival of Representations and Warranties.  Each party hereto
covenants and agrees that the representations and warranties of such party
contained in this Agreement shall survive the Closing.  Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
 
9.4           Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless each Investor
and its Affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(b)           Promptly after receipt by any Investor (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought pursuant to Section 9.4, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided, however, that the failure of any Indemnified Person
so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is materially prejudiced by such
failure to notify.  In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company and
the Indemnified Person shall have mutually agreed to the retention of such
counsel; or (ii) in the reasonable judgment of counsel to such Indemnified
Person representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them.  The Company shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment.  Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.
 
9.5.           Entire Agreement. This Agreement contains the entire agreement
between the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.
 
9.6           Underlying Shares.  The Company agrees at all times as long as the
Notes, Warrants or Agent Warrants may be converted or exercised, to keep
reserved from the authorized and unissued Common Stock, such number of shares of
Common Stock as may be issuable upon exercise of the Notes, Warrants or Agent
Warrants.
 
9.7.           Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and, except for the Placement Agent and other registered
broker-dealers, if any, who are specifically agreed to be and acknowledged by
each party as third party beneficiaries hereof, is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
9.8.           Current Public Information. With a view to making available to
the holders of Registrable Securities the benefits of certain rules and
regulations of the SEC which may permit the sale of the Registrable Securities
to the public without registration, for a minimum of three years  from the date
of the Final Closing, if  the Investors, Placement Agent or transferees of
either still own Registrable Securities, the Company shall use its reasonable
best efforts to: (i) make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and (iii) for a minimum of 36
months from the date of the Final Closing if an Investor, the Placement Agents
or a transferee of either still owns any Registrable Securities, and in relation
to a proposed sale of the Registerable Securities, furnish to such holder of
Registrable Securities, upon any reasonable request, a written statement by the
Company as to its compliance with Rule 144 under the Securities Act (including
without limitation compliance with Rule 144(c) relating to current public
information), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as such holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a holder to sell any such securities without registration.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
9.9.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, but subject to the provisions of Section 6.1
hereof, any Investor may, without the consent of the Company, assign its rights
hereunder to any person that purchases Transaction Securities in a private
transaction from an Investor or to any of its “affiliates,” as that term is
defined under the 1934 Act.
 
9.10.           Public Disclosures. The Company shall  on or before 8:30 a.m.,
New York time, within four (4) Business Days after the date of the First
Closing, file a Current Report on Form 8-K describing all the material terms of
the transactions contemplated by the Transaction Documents in the form required
by the 1934 Act and attaching all the material Transaction Documents that are
required to be filedpursuant to those requirements, ( which may include, without
limitation, this Agreement and any schedules or attachments to this Agreement)
(including any exhibits, the “8-K Filing”). From and after the filing of the
8-K, the Company shall have disclosed all material, non-public information (if
any) delivered to any of the Investors by the Company in connection with the
transactions contemplated by the Transaction Documents. The Company shall be
entitled, without the prior approval of any Investor, to make the Press Release
and any other press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Placement Agent shall
be consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Investor (which may be granted or withheld in such Investor’s
sole discretion), the Company shall not disclose the name of such Investor in
any filing (other than the 8-K Filing, any Registration Statement registering
the Transaction Securities and any other filing as is required by applicable law
and regulations), announcement, release or otherwise.
 
9.11.           Binding Effect; Benefits.  This Agreement and all the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
9.12.           Amendment; Waivers.  All modifications, amendments or waivers to
this Agreement shall require the written consent of both the Company and a
majority-in-interest of the Investors (based on the number of Units purchased
hereunder).
 
9.13.           Applicable Law; Disputes.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
giving effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this Agreement
 
9.14.           Further Assurances.  Each party hereto shall do and perform or
cause to be done and performed all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
9.15.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  This Agreement may
also be executed via facsimile, which shall be deemed an original.
 
9.16.           Independent Nature of Investors.  The obligations of each
Investor under this Agreement or other transaction document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement or any other transaction document.  Each Investor
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.  The decision of each Investor to purchase Units
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions.  Nothing contained herein or in any other transaction document, and
no action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  Each Investor has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby
and acknowledge and understand that Mintz Levin Cohn Ferris Glovsky & Popeo, PC
has served as counsel to the Placement Agent only.

 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 
 
 
 
 
 
 
 
 
 

 
22

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.
 
 
SINGLE TOUCH SYSTEMS INC.                     By:         President and Chief
Executive Officer                     INVESTORS:             The Investors
executing the Signature Page in the form attached hereto as Annex A and
delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.  

 
 
 
 
 
 
 
 
 

 

 
23

--------------------------------------------------------------------------------

 

 
Schedule 4.4
 
Capitalization






Existing Notes with Warrants – From November 14, 2011 through February 28, 2012,
we issued convertible promissory notes with an aggregate principal amount of
$2,000,000, and warrants to purchase an aggregate of 4,000,000 shares of common
stock, to private investors (including our Director, Stephen Baksa) for an
aggregate of $2,000,000 cash.  The notes bear interest at 10% per annum and
mature one year after issuance, and are convertible into our common stock at
$0.50 per share at the option of the holder.  We have the right to prepay the
notes on 10 days' written notice. The warrants expire three years after
issuance; the exercise price of the warrants is $0.25 per share. The warrants do
not allow for cashless exercise. In  June of 2012, a total of 1,000,000 of the
issued warrants were exercised for $250,000 in cash.


As of September 7, 2012, in connection with the current offering of Units
consisting of  notes with warrants,  the notes and outstanding warrants issued
for a total of $1,300,000 of the Existing Notes with Warrants was amended to
extend the Maturity date to September 7, 2014 and extend the unexercised
warrants to September 7, 2017. The amended notes were also amended to rank in
equal priority to the notes of the current offering.  We may amend the remaining
$700,000 in Existing notes and related warrants during and subsequent to the
present offering.
 
 
 
 
 
 
 
 
 
 







 
24

--------------------------------------------------------------------------------

 

 
Annex A
Securities Purchase Agreement
Investor Counterpart Signature Page


The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of ___________, 2012 (the “Agreement”), with the undersigned, Single
Touch Systems Inc., a Delaware corporation (the “Company”), in or substantially
in the form furnished to the undersigned and (ii) purchase the Units (each Unit
consisting of $1,000 initial principal amount of convertible Notes and Warrants
to purchase 2,000 shares of the Company’s Common Stock) of the Company as set
forth below, hereby agrees to purchase such Units from the Company as of the
Closing and further agrees to join the Agreement as a party thereto, with all
the rights and privileges appertaining thereto, and to be bound in all respects
by the terms and conditions thereof.  The undersigned specifically acknowledges
having read the representations in the Agreement section entitled
“Representations, Warranties and Acknowledgments of the Investors,” and hereby
represents that the statements contained therein are complete and accurate with
respect to the undersigned as an Investor.
 
 
Name of Investor:             If an entity:             Print Name of Entity:  
                        By:         Name:       Title:             If an
individual:             Print Name:               Signature:               If
joint individuals:             Print Name:               Signature:            
  All Investors:             Address:                       Telephone No.:      
        Facsimile No.:               Email Address:               The Investor
hereby elects to purchase:             ____________ Units (to be completed by
Investor) at a purchase price of $1,000 per Unit under the Securities Purchase
Agreement at a total Purchase Price of     $__________ (to be completed by
Investor).          

 
 
 
 
25

--------------------------------------------------------------------------------

 

 
Exhibit A-1


First Closing held on ___September 7, 2012


Schedule of Investors


     
Investor
Units (Note: Add columns for
Notes and Warrants
Underlying Units)
Purchase Price
     
[Taglich]
275 for $275,000 notes and  
550,000 warrants
                                                       
FIRST CLOSING TOTAL
   

 
 

 
26

--------------------------------------------------------------------------------

 
 
 
Exhibit A-2


Subsequent Closing held on      , 2012
 
Schedule of Investors


     
Investor
Units (Note: Add columns for
Notes and Warrants
Underlying Units)
Purchase Price
                                                                 
SUBSEQUENT CLOSING
TOTAL
   



 
 
 
 

 


27


--------------------------------------------------------------------------------